MEMORANDUM **
California state prisoner Charles Lee Williams appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging inadequate medical attention. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s grant of summary judgment, Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir.2000) (en banc), and we affirm.
The district court properly granted summary judgment in favor of defendants because Williams did not raise a triable issue of fact as to whether any of the prison medical staff possessed a culpable state of mind in deciding not to operate immediately on Williams’ hernia. See id. (outlining requirements of medical indifference claim under Eighth Amendment).
Williams’ motion for appointment of counsel is denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.